            Case 1:19-cr-00698-ER Document 27
                                           26 Filed 03/27/20
                                                    03/26/20 Page 1 of 1




                                                                 March 26, 2020

Via ECF
The Honorable Edgardo Ramos
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

        Re:     United States v. Thompson, 19 Cr. 698 (ER)

Dear Judge Ramos:

       I write on behalf of my client Jon Barry Thompson, the defendant in the above-
referenced case, to request a two week adjournment of the current motion schedule.

        The disruption caused by the response to COVID-19 has impaired our ability to confer
with our client, discuss a possible disposition with the government, and prepare our motion for
filing. In order to allow us to do so, we respectfully request a two week adjournment of the dates
in the current motion schedule. The government consents to this request.

        Thank you for your time and consideration of this matter.


                                                          Respectfully submitted,
                                                                /s/
                                                          Peggy Cross-Goldenberg
                                                          Assistant Federal Defender
                                                          (212) 417-8732

Cc:     AUSAs Jordan Estes and Drew Skinner (via email)




The current motions schedule is adjourned by two weeks.
SO ORDERED.




                                    March 27, 2020
